Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58              Page 1 of 63



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                       §          Chapter 11
                                                             §
THE LASALLE GROUP, INC., et al.,1                            §          Case No. 19-31484
                                                             §
                           Debtors.                          §          (Jointly Administered)

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

       The LaSalle Group, Inc., West Houston Memory Care, LLC, Cinco Ranch Memory Care,
LLC, Pearland Memory Care, LLC and Riverstone Memory Care, LLC (collectively, the
“Debtors”) with the assistance of their advisors, have filed their respective Schedules of
Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs (the
“Statements,” and together with the Schedules, the “Schedules and Statements”) with the
United States Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”),
pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and
Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
           These Global Notes, Methodology, and Specific Disclosures Regarding the
    Debtors’ Schedules of Assets and Liabilities and Statement of Financial Affairs (the
    “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral
    part of each Debtor’s Schedules and Statements. The Global Notes should be referred to,
    considered, and reviewed in connection with any review of the Schedules and Statements.
           The Schedules and Statements do not purport to represent financial statements
    prepared in accordance with Generally Accepted Accounting Principles in the United States
    (“GAAP”), nor are they intended to be fully reconciled with the financial statements of each
    Debtor (whether publicly filed or otherwise). Additionally, the Schedules and Statements
    contain unaudited information that is subject to further review and potential adjustment,
    and reflect the Debtors’ reasonable efforts to report the assets and liabilities of each Debtor on
    an unconsolidated basis.
          In preparing the Schedules and Statements, the Debtors relied upon information
    derived from their books and records that was available at the time of such preparation.
    Although the Debtors have made reasonable efforts to ensure the accuracy and completeness

1
 . The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 35] and may also be found on the Debtors’ claims agent’s website at
https://www.donlinrecano.com/lasalle. The Debtors’ mailing address is 545 E. John Carpenter Freeway, Suite 500,
Irving, Texas 75062.
Case 19-31493-sgj11 Doc 15 Filed 05/30/19          Entered 05/30/19 22:32:58       Page 2 of 63



 of such financial information, inadvertent errors or omissions, as well as the discovery of
 conflicting, revised, or subsequent information, may cause a material change to the Schedules
 and Statements.
         The Debtors and their officers, employees, agents, attorneys, and financial advisors do
 not guarantee or warrant the accuracy or completeness of the data that is provided in the
 Schedules and Statements and shall not be liable for any loss or injury arising out of or
 caused in whole or in part by the acts, omissions, whether negligent or otherwise, in
 procuring, compiling, collecting, interpreting, reporting, communicating or delivering the
 information contained in the Schedules and Statements. Except as expressly required by the
 Bankruptcy Code, the Debtors and their officers, employees, agents, attorneys and financial
 advisors expressly do not undertake any obligation to update, modify, revise, or re-categorize
 the information provided in the Schedules and Statements or to notify any third party should
 the information be updated, modified, revised, or re-categorized. The Debtors, on behalf of
 themselves, their officers, employees, agents and advisors disclaim any liability to any third
 party arising out of or related to the information contained in the Schedules and Statements
 and reserve all rights with respect thereto.
         The Schedules and Statements have been signed by an authorized representative of
 each of the Debtors. In reviewing and signing the Schedules and Statements, this
 representative relied upon the efforts, statements and representations of the Debtors’ other
 personnel and professionals. The representative has not (and could not have) personally
 verified the accuracy of each such statement and representation, including, for example,
 statements and representations concerning amounts owed to creditors and their addresses.

                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may
    exist. The Debtors reserve all rights to amend or supplement the Schedules and Statements
    from time to time, in all respects, as may be necessary or appropriate, including,
    without limitation, the right to amend the Schedules and Statements with respect to
    a n y claim (“Claim”) description, designation, or Debtor against which the Claim is
    asserted; dispute or otherwise assert offsets or defenses to any Claim reflected in the
    Schedules and Statements as to amount, liability, priority, status, or classification;
    subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or
    object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any
    failure to designate a Claim in the Schedules and Statements as “disputed,” “contingent,”
    or “unliquidated” does not constitute an admission by the Debtors that such Claim or
    amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not
    constitute an admission of liability by the Debtor against which the Claim is listed or
    against any of the Debtors. Furthermore, nothing contained in the Schedules and
    Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11
    cases, including, without limitation, issues involving Claims, substantive consolidation,
    defenses, equitable subordination, recharacterization, and/or causes of action arising
    under the provisions of chapter 5 of the Bankruptcy Code, and any other relevant non-
    bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
    rights contained elsewhere in the Global Notes does not limit in any respect the general
Case 19-31493-sgj11 Doc 15 Filed 05/30/19         Entered 05/30/19 22:32:58       Page 3 of 63



    reservation of rights contained in this paragraph. Notwithstanding the foregoing, the
    Debtors shall not be required to update the Schedules and Statements.
    The listing in the Schedules or Statements (including, without limitation, Schedule
    A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
    another Debtor is a statement of what appears in the Debtors’ books and records and does
    not reflect any admission or conclusion of the Debtors regarding whether such amount
    would be allowed as a Claim or how such obligations may be classified and/or
    characterized in a plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On May 2, 2019 (the “Petition
    Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their
    properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
    Bankruptcy Code. On May 7, 2019, the Bankruptcy Court entered an order directing
    procedural consolidation and joint administration of the Debtors’ chapter 11 cases
    [Docket No. 35].
    The asset information provided in the Schedules and Statements, except as
    otherwise noted, represents the asset data of the Debtors as of April 30, 2019,
    and the liability information provided herein, except as otherwise noted,
    represents the liability data of the Debtors as of May 2, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of April 30, 2019, in the Debtors’ books and
    records. Additionally, because the book values of certain assets, may materially differ
    from their fair market values, they may be listed as undetermined amounts as of the
    Petition Date. Furthermore, as applicable, assets that have fully depreciated or were
    expensed for accounting purposes may not appear in the Schedules and Statements if they
    have no net book value.
 4. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory
    contracts, unexpired leases, and other items reported in the Schedules and Statements, the
    Debtors may, nevertheless, have improperly characterized, classified, categorized,
    designated, or omitted certain items due to the complexity and size of the Debtors’
    businesses. Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary or appropriate as additional information
    becomes available, including, without limitation, whether contracts or leases listed
    herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition.
 5. Real Property and Personal Property–Leased. In the ordinary course of their
    businesses, the Debtors leased real property and various articles of personal property,
    including, fixtures, and equipment, from certain third-party lessors. The Debtors have
    made reasonable efforts to list all such leases in the Schedules and Statements. The
    Debtors have made reasonable efforts to include lease obligations on Schedule D (secured
Case 19-31493-sgj11 Doc 15 Filed 05/30/19         Entered 05/30/19 22:32:58       Page 4 of 63



    debt) to the extent applicable and to the extent the lessor filed a UCC-1. However, nothing
    in the Schedules or Statements is or shall be construed as an admission or
    determination as to the legal status of any lease (including whether to assume and
    assign or reject such lease or whether it is a true lease or a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
    The liabilities listed on the Schedules do not reflect any analysis of Claims under
    section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their
    rights to dispute or challenge the validity of any asserted Claims under section
    503(b)(9) of the Bankruptcy Code or the characterization of the structure of any such
    transaction or any document or instrument related to any creditor’s Claim.
    The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
    the Schedules and Statements, including, without limitation, goodwill, accrued
    salaries, employee benefit accruals, and deferred gains. In addition, certain immaterial
    assets and liabilities may have been excluded.
    The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
    outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
    post-petition have been excluded from the Schedules and Statements. To the extent the
    Debtors pay any of the claims listed in the Schedules and Statements pursuant to any
    orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend and
    supplement the Schedules and Statements and take other action, such as filing claims
    objections, as is necessary and appropriate to avoid overpayment or duplicate payment for
    such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) senior level officers; (c) equity
    holders holding in excess of 5% of the voting securities of the Debtor entities; (d) non-
    debtor affiliates; and (e) relatives of any of the foregoing (to the extent known by the
    Debtors). Entities listed as “insiders” have been included for informational purposes
    and their inclusion shall not constitute an admission that those entities are insiders for
    purposes of section 101(31) of the Bankruptcy Code.
 8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
    construed as an admission that such intellectual property rights have been abandoned,
    terminated, assigned, expired by their terms, or otherwise transferred pursuant to a
    sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual
    property shall not be construed to be an admission that such intellectual property
    rights have not been abandoned, terminated, assigned, expired by their terms, or
    otherwise transferred pursuant to a sale, acquisition, or other transaction.
 9. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors and its non-debtor affiliates are reported as assets on
Case 19-31493-sgj11 Doc 15 Filed 05/30/19           Entered 05/30/19 22:32:58         Page 5 of 63



    Schedule A/B 77 or liabilities on Schedule E/F part 2, as appropriate (collectively, the
    “Intercompany Claims”). Intercompany Claims are reported as of April 30, 2019, updated,
    where practical, to reflect values as of the Petition Date for accounts that have had material
    changes since April 30, 2019. While the Debtors have used commercially reasonable
    efforts to ensure that the proper intercompany balance is attributed to each legal entity, the
    Debtors and their estates reserve all rights to amend the Intercompany Claims in the
    Schedules and Statements, including, without limitation, to change the characterization,
    classification, categorization or designation of such claims, including, but not limited to,
    the right to assert that any or all Intercompany Claims are, in fact, consolidated or
    otherwise properly assets or liabilities of a different Debtor entity. Although separate
    Schedules and Statements have been prepared and filed for each of the Debtors, certain of
    the information set forth in the Schedules and Statements has been prepared on a
    consolidated basis. As a result, the Schedules and Statements may not reflect all
    intercompany activity.
 10. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
     attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
     in certain instances, the Debtors may have inadvertently failed to do so due to the
     complexity and size of the Debtors’ businesses.
    Moreover, other than real property leases reported in Schedule A/B 55,       the Debtors have
    not necessarily set forth executory contracts and unexpired leases           as assets in the
    Schedules and Statements, even though these contracts and leases             may have some
    value to the Debtors’ estates. The Debtors’ executory contracts and          unexpired leases
    have been set forth in Schedule G.
 11. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements
     are presented without consideration of any materialman’s or mechanic’s liens.
 12. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b)
     Schedule E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d)
     Schedule G as “executory” or “unexpired,” does not constitute an admission by the
     Debtors of the legal rights of the Claimant, or a waiver of the Debtors’ rights to
     recharacterize or reclassify such Claims or contracts or leases or to exercise their rights to
     setoff against such Claims.
 13. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 14. Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action
     against third-parties as assets in the Schedules and Statements, including, without
     limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
     Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
     The Debtors reserve all of their rights with respect to any cause of action (including
     avoidance actions), controversy, right of setoff, cross-Claim, counter-Claim, or
Case 19-31493-sgj11 Doc 15 Filed 05/30/19          Entered 05/30/19 22:32:58        Page 6 of 63



    recoupment and any Claim on contracts or for breaches of duties imposed by law or in
    equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
    damage, judgment, account, defense, power, privilege, license, and franchise of any kind
    or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
    suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
    or unsecured, assertable directly or derivatively, whether arising before, on, or after
    the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other
    theory of law (collectively, “Causes of Action”) they may have, and neither these
    Global Notes nor the Schedules and Statements shall be deemed a waiver of any Claims or
    Causes of Action or in any way prejudice or impair the assertion of such Claims or Causes
    of Action.
 15. Summary of Significant Reporting Policies. The following is a summary of
     significant reporting policies:
                a.     Undetermined Amounts. The description of an amount
                       as “unknown,” “TBD” or “undetermined” is not
                       intended to reflect upon the materiality of such amount.

               b.      Totals. All totals that are included in the Schedules
                       and Statements represent totals of all known amounts.
                       To the extent there are unknown or undetermined
                       amounts, the actual total may be different than the listed
                       total.
                c.     Liens. Property and equipment listed in the Schedules
                       and Statements are presented without consideration of
                       any liens that may attach (or have attached) to such
                       property and equipment.

 16. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 17. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 18. Intercompany. The listing in the Schedules or Statements (including, without
     limitation, Schedule A/B or Schedule E/F) by the Debtors of any obligation between
     a Debtor and another Debtor or a non-debtor affiliate is a statement of what appears in the
     Debtors’ books and records and does not reflect any admission or conclusion of the
     Debtors regarding whether such amount would be allowed as a Claim or how such
     obligations may be classified and/or characterized in a plan of reorganization or by the
     Bankruptcy Court.
 19. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
     course of business. Offsets in the ordinary course can result from various items,
     including, without limitation, intercompany transactions, pricing discrepancies, returns,
     refunds, warranties, debit memos, credits, and other disputes between the Debtors and
     their suppliers and/or customers. These offsets and other similar rights are consistent
Case 19-31493-sgj11 Doc 15 Filed 05/30/19          Entered 05/30/19 22:32:58        Page 7 of 63



    with the ordinary course of business in the Debtors’        industry and are not tracked
    separately. Therefore, although such offsets and other      similar rights may have been
    accounted for when certain amounts were included in         the Schedules, offsets are not
    independently accounted for, and as such, are or may        be excluded from the Debtors’
    Schedules and Statements.
 20. Resident Names and Addresses. Resident names and addresses have been removed from
     the entries listed on the Schedules and Statements and have been replaced with reference to
     a unique resident number. Such redacted information is available upon request of the
     Office of the United States Trustee and the Bankruptcy Court. The Debtors will mail any
     required notice or other documents to the responsible parties’ that have been designated by
     the residents for making medical, legal, and financial decisions.
 21. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.

                  Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’
 assets as of April 30, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

        Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
        as of May 2, 2019. Details with respect to the Debtors’ cash management system and
        bank accounts are provided in the Debtors’ Emergency Motion Pursuant To Sections
        105(A), 345(B), 363(C), And 364(A) Of The Bankruptcy Code For Authorization To (I)
        Continue To Use Existing Cash Management System, (II) Maintain Existing Bank
        Accounts, And (III) Waive Certain Deposit Guidelines [Docket No. 9] (the “Cash
        Management Motion”).
        Schedule A/B 11. Accounts receivable do not include intercompany receivables.
        Intercompany receivables are reported in Schedule A/B 77.
        Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
        A/B 15 as an undetermined amount because the fair market value of such ownership
        is dependent on numerous variables and factors and likely differs significantly from
        their net book value.
        Schedule A/B 55. The Debtors have listed owned real property in Schedule
        A/B 55. The Debtors have also listed their real property leases in Schedule A/B
        55.
        Schedule A/B 63. The Debtors maintain a r e si de nt m ai l i n g l i s t . The amount is
        listed as undetermined because the fair market value of such ownership cannot be
        determined.
        Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may
        have accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs,
        refunds, or warranty Claims. Additionally, certain of the Debtors may be a party to
Case 19-31493-sgj11 Doc 15 Filed 05/30/19           Entered 05/30/19 22:32:58        Page 8 of 63



        pending litigation in which the Debtors have asserted, or may assert, Claims as a
        plaintiff or counter-Claims as a defendant. Because such Claims are unknown to the
        Debtors and not quantifiable as of the Petition Date, they are not listed on Schedule
        A/B 74 or 75. The Debtors’ failure to list any contingent and/or unliquidated claim
        held by the Debtors in response to these questions shall not constitute a waiver,
        release, relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various
 dates; a determination of the date upon which each Claim arose or was incurred would
 be unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a
 complete description of the collateral and the nature, extent, and priority of liens. Nothing in
 the Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,
 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by
 the Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to
 recharacterize or reclassify such Claim or contract.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien
 rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general
 unsecured Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’
 books and records as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or
 arose would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not
 list a date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on
 Schedule E/F part 2 may have been aggregated by unique creditor name and remit to address
 and may include several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 also
 includes potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to
 pending litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and
 disputed claims, to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases. Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
Case 19-31493-sgj11 Doc 15 Filed 05/30/19           Entered 05/30/19 22:32:58        Page 9 of 63



 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 In addition, to the extent a vendor or supplier invoices The LaSalle Group, Inc. directly for
 goods and services provided to the other Debtors, the Debtors have listed such vendor or
 supplier in Schedule E/F part 2 as either: (i) “The LaSalle Group, Inc. for the benefit of
 [vendor/supplier name];” (ii) “Lake Superior Contracting, LP for the benefit of”; (iii) TLG
 Family Management, for the benefit of”; (iv) The LaSalle Group, Inc. d/b/a Autumn
 Leaves”; or (v) “The LaSalle Group Inc. d/b/a Constant Care Family Management”.
 Accordingly, if a vendor or supplier cannot locate their name ALPHA sorted in Schedule E/F
 Part 2, they should review the section of Schedule E/F, part 2 beginning with the ALPHA
 sort as listed in items (i) through (v) above.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired
 lease, was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and
 contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.
 Certain of the contracts and agreements listed on Schedule G may consist of several
 parts, including, purchase orders, amendments, restatements, waivers, letters, and other
 documents that may not be listed on Schedule G or that may be listed as a single entry. In
 some cases, the same supplier or provider appears multiple times on Schedule G. This
 multiple listing is intended to reflect distinct agreements between the applicable Debtor and
 such supplier or provider. The Debtors expressly reserve their rights to challenge whether
 such related materials constitute an executory contract, a single contract or agreement, or
 multiple, severable or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired or may have
 been modified, amended, or supplemented from time to time by various amendments,
 restatements, waivers, estoppel certificates, letters, memoranda and other documents,
 instruments, and agreements that may not be listed therein despite the Debtors’ use of
 reasonable efforts to identify such documents. Further, unless otherwise specified on
 Schedule G, each executory contract or unexpired lease listed thereon shall include all
 exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or
 unexpired lease, without respect to whether such agreement, instrument, or other document is
 listed thereon.
 In addition, the Debtors may have entered into various other types of agreements in the
 ordinary course of their businesses, such as subordination, nondisturbance, and attornment
 agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
Case 19-31493-sgj11 Doc 15 Filed 05/30/19          Entered 05/30/19 22:32:58         Page 10 of 63



 title agreements and confidentiality agreements. Such documents may not be set forth on
 Schedule G. Certain of the executory agreements may not have been memorialized and could
 be subject to dispute. Executory agreements that are oral in nature have not been included on
 the Schedule G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or
 threatened litigation. These matters may involve multiple plaintiffs and defendants, some or
 all of whom may assert cross-Claims and counter-Claims against other parties. Because the
 Debtors have treated all such Claims as contingent, disputed, or unliquidated, such Claims
 have not been set forth individually on Schedule H. Litigation matters can be found on
 each Debtor’s Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the
 Debtors within 90 days before the Petition Date except for those made to insiders
 (which payments appear in response to Statement question 4), employees, and bankruptcy
 professionals (which payments appear in Statement 11 and include any retainers paid to
 bankruptcy professionals). The amounts listed in Statement 3 reflect the Debtors’
 disbursements netted against any check level detail; thus, to the extent a disbursement was
 made to pay for multiple invoices, only one entry has been listed on Statement 3.
 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5. Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. A ny information contained in Statement 7 shall not be a binding
 representation of the Debtors’ liabilities with respect to any of the suits and proceedings
 identified therein. In addition, the Debtors have reported all pending and closed employee
 related actions within in one year of the Petition Date in Statement 7, but have not designated
 the specific employee related actions as pending or concluded as any analysis to determine
 said status would be time consuming and an inefficient use of estate assets.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including
 theft and property damage. The Debtors, however, may not have records of all such losses
 if such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11.       Out of an abundance of caution, the Debtors have included payments
 to all professionals who have rendered any advice related the Debtors’ bankruptcy
Case 19-31493-sgj11 Doc 15 Filed 05/30/19        Entered 05/30/19 22:32:58       Page 11 of 63



 proceedings in Statement 11. However, it is possible that the disclosed fees also relate to
 other, non-bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of
 their businesses to numerous financial institutions, creditors, and other parties within two
 years immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not
 disclosed any parties that may have received such financial statements for the purposes of
 Statement 26d.
 Statement 27. Debtors West Houston Memory Care, LLC, Cinco Ranch Memory Care, LLC,
 Pearland Memory Care, LLC and Riverstone Memory Care, LLC, do not “inventory” their
 personal property, food, medications, etc. Accordingly, no response is reported for these
 Debtors at Statement 27.
 Statement 28. The Debtors have listed the special members and investor members in
 response to Statement 28. The special members and investor members listed on Statement 28
 have been included for informational purposes and their inclusion shall not constitute an
 admission that those entities exercise control over the Debtors.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.
       Case 19-31493-sgj11 Doc 15 Filed 05/30/19                                                     Entered 05/30/19 22:32:58                                 Page 12 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                               12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                      $4,429,870.00



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                        $229,021.88



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                      $4,658,891.88



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                  $5,972,638.56



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                    $89,560.22



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                              + $3,897,486.54




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................    $9,959,685.32




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                          Entered 05/30/19 22:32:58               Page 13 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493

                                                                                                                          ¨ Check if this is an
                                                                                                                                  amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                           12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                   Current value of
                                                                                                                        debtor’s interest

2.     Cash on hand
2.1.   PETTY CASH                                                                                                       $41.06

3.      Checking, savings, money market, or financial brokerage accounts (Identify all)
        Name of institution (bank or brokerage firm)      Type of account             Last 4 digits of account number Current value of
                                                                                                                      debtor’s interest
3.1.    HAPPY BANK                                        OPERATING                   5148                              $39,733.62
        16633 N. DALLAS PARKWAY SUITE 350
        ADDISON TX 75001
3.2.    HAPPY BANK                                        CAPITAL RESERVE             5650                              $1,214.67
        16633 N. DALLAS PARKWAY SUITE 350
        ADDISON TX 75001
3.3.    HAPPY BANK                                        TAX ESCROW                  0964                              $802.19
        16633 N. DALLAS PARKWAY SUITE 350
        ADDISON TX 75001
3.4.    FIRST NATIONAL                                    COLLATERAL                  1839                              $22,515.39
        1540 E SOUTHLAKE BLVD
        SOUTHLAKE TX 76092

4.      Other cash equivalents (Identify all)
        Description                 Name of institution             Type of account          Last 4 digits of account   Current value of
                                                                                             number                     debtor’s interest
4.1.    _____________________ ________________________ _____________________ _____________________ $_______________




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                      Page 1 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                              Entered 05/30/19 22:32:58    Page 14 of 63
Debtor     Riverstone Memory Care, LLC                                                                  Case number (if known) 19-31493

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                 $64,306.93



 Part 2:      Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       ¨ No. Go to Part 3.
       þ Yes. Fill in the information below
7.       Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit                                                        Current value of
                                                                                                                 debtor’s interest

7.1.     _______________________________________________________________________________________                 $_______________

8.       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment                                                     Current value of
                                                                                                                 debtor’s interest
8.1.     PROPERTY AND CASUALTY INSURANCE                                                                         $7,704.00
         PROPERTY AND CASUALTY INSURANCE CARRIERS
8.2.     FLOOD INSURANCE                                                                                         $350.00
         WRIGHT NATIONAL FLOOD INSURANCE COMPANY

9.     Total of part 2
       Add lines 7 through 8. Copy the total to line 81.                                                               $8,054.00



 Part 3:      Accounts receivable

10.    Does the debtor have any accounts receivable?
       ¨ No. Go to Part 4.
       þ Yes. Fill in the information below.
                                                                                                                  Current value of
                                                                                                                  debtor’s interest

11.        Accounts receivable
                               Face amount          Doubtful or uncollectible
                                                    accounts

11a.       90 days old or      $142,319.28       - $5,258.33                       = ........ →                   $137,060.95
           less:

                               Face amount          Doubtful or uncollectible
                                                    accounts

11b.       Over 90 days old:   $3,214.22         - $3,214.22                       = ........ →                   $0.00

12.    Total of part 3
       Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                         $137,060.95



 Part 4:      Investments

13.    Does the debtor own any investments?
       þ No. Go to Part 5.
       ¨ Yes. Fill in the information below.
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                              Page 2 of 9
          Case 19-31493-sgj11 Doc 15 Filed 05/30/19                         Entered 05/30/19 22:32:58            Page 15 of 63
Debtor     Riverstone Memory Care, LLC                                                                     Case number (if known) 19-31493

                                                                                             Valuation method used   Current value of
                                                                                             for current value       debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                    _____________________ $________________

15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses,
          including any interest in an LLC, partnership, or joint venture
          Name of entity                                                    % of ownership
15.1.     ___________________________________________________               ____________%    _____________________ $_______________

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________                 _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                                 $0.00



 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        ¨ No. Go to Part 6.
        þ Yes. Fill in the information below.
          General description              Date of the last         Net book value of        Valuation method used   Current value of
                                           physical inventory       debtor's interest        for current value       debtor’s interest
                                                                    (Where available)
19.       Raw materials
19.1.     ________________________ _____________________ $___________________                _____________________ $_______________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________                _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________                _____________________ $_______________

22.       Other inventory or supplies
          General description              Date of the last physical Net book value of       Valuation method used   Current value of
                                           inventory                 debtor's interest       for current value       debtor’s interest
22.1.     FOOD SUPPLIES FOR                INVENTORY NEVER          $0.00                    ESTIMATED               $500.00
          RESIDENTS                        CONDUCTED                                         LIQUIDATION VALUE
22.2.     FIRST AID / MEDICAL              INVENTORY NEVER          $0.00                    ESTIMATED               $500.00
          SUPPLIES                         CONDUCTED                                         LIQUIDATION VALUE

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                               $1,000.00

24.     Is any of the property listed in Part 5 perishable?
        ¨ No
        þ Yes


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 3 of 9
          Case 19-31493-sgj11 Doc 15 Filed 05/30/19                         Entered 05/30/19 22:32:58          Page 16 of 63
Debtor     Riverstone Memory Care, LLC                                                                    Case number (if known) 19-31493

25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        þ Yes Book value: $4,516.00 Valuation method: COST Current value: UNKNOWN
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

28.       Crops—either planted or harvested
28.1.     ___________________________________________________               $_______________    _________________   $_______________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________    _________________   $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________    _________________   $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________    _________________   $_______________

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________   $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                Page 4 of 9
          Case 19-31493-sgj11 Doc 15 Filed 05/30/19                           Entered 05/30/19 22:32:58               Page 17 of 63
Debtor     Riverstone Memory Care, LLC                                                                        Case number (if known) 19-31493

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        ¨ No. Go to Part 8.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method       Current value of
                                                                              debtor's interest   used for current       debtor’s interest
                                                                              (Where available)   value

39.       Office furniture
39.1.     BEDS, DRESSERS, SOFAS, CHAIRS, DINING TABLES FOR                    $20,590.00          Estimated              $18,500.00
          MEMORY CARE FACILITY                                                                    Liquidation Value

40.       Office fixtures
40.1.     ___________________________________________________                 $_______________    _________________      $_______________

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                              Net book value of   Valuation method       Current value of
                                                                              debtor's interest   used for current       debtor’s interest
                                                                                                  value

41.1.     COMPUTER EQUIPMENT, HARDWARE, SOFTWARE                              $2,852.00           Estimated              $100.00
                                                                                                  Liquidation Value

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     ___________________________________________________                 $_______________    _________________      $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                  $18,600.00

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        þ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        ¨ No. Go to Part 9.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method       Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current       debtor’s interest
          HIN, or N-number)                                                   (Where available)   value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     ___________________________________________________                 $_______________    _________________      $_______________

48.       Watercraft, trailers, motors, and related accessories. Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.     ___________________________________________________                 $_______________    _________________      $_______________


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                       Page 5 of 9
          Case 19-31493-sgj11 Doc 15 Filed 05/30/19                            Entered 05/30/19 22:32:58                Page 18 of 63
Debtor     Riverstone Memory Care, LLC                                                                            Case number (if known) 19-31493

49.       Aircraft and accessories
49.1.     ___________________________________________________                   $_______________        _________________     $_______________

50.       Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.     LAUNDRY EQUIPMENT                                                     UNDETERMINED            _________________     UNDETERMINED

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                    UNDETERMINED

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        þ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.
          Description and location of property                      Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as       extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.     FORT BEND COUNTY ID #R390837                              OWNED               $4,705,163.00       Tax appraisal       $4,429,870.00
          0089 WM STAFFORD, ACRES 3.205, AUTUMN
          LEAVES AT RIVERSTONE, BLOCK 1,
          RESTRICTED RESERVE "A" (COMMERCIAL)
          MEMORY CARE FACILITY
          __________________________________________
          20313 SOUTH UNIVERSITY BLVD
          MISSOURI CITY TX 77459

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                           $4,429,870.00

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        ¨ No
        þ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        ¨ No. Go to Part 11.
        þ Yes. Fill in the information below.
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 6 of 9
          Case 19-31493-sgj11 Doc 15 Filed 05/30/19                            Entered 05/30/19 22:32:58                     Page 19 of 63
Debtor     Riverstone Memory Care, LLC                                                                               Case number (if known) 19-31493

          General description                                                  Net book value of        Valuation method         Current value of
                                                                               debtor's interest        used for current         debtor’s interest
                                                                               (Where available)        value

60.       Patents, copyrights, trademarks, and trade secrets
60.1.     ___________________________________________________                  $_______________         _________________        $_______________

61.       Internet domain names and websites
                                                                               Net book value of        Valuation method         Current value of
                                                                               debtor's interest                                 debtor’s interest
61.1.     ___________________________________________________                  $_______________         _________________        $_______________

62.       Licenses, franchises, and royalties
62.1.     AUTUMN LEAVES TRADEMARK LICENSE AGREEMENT                            UNKNOWN                  _________________        UNKNOWN

63.       Customer lists, mailing lists, or other compilations
63.1.     RESIDENT LIST                                                        UNKNOWN                  _________________        UNKNOWN

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                  $_______________         _________________        $_______________

65.       Goodwill
65.1.     ___________________________________________________                  $_______________         _________________        $_______________

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                           UNKNOWN

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        þ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        þ No
        ¨ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        þ No. Go to Part 12.
        ¨ Yes. Fill in the information below.
                                                                                                                                 Current value of
                                                                                                                                 debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                 Total face amount          Doubtful or                             Current value of
                                                                                         uncollectible amount                    debtor’s interest

71.1. _______________________________________                 $________________       - $________________         = ........ →   $________________
        _______________________________________


Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                             Page 7 of 9
          Case 19-31493-sgj11 Doc 15 Filed 05/30/19                            Entered 05/30/19 22:32:58                  Page 20 of 63
Debtor     Riverstone Memory Care, LLC                                                                            Case number (if known) 19-31493

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount      NOL amount              Tax year              Current value of
          local)                                                                                                             debtor’s interest
72.1.     _________________________________             $_______________       $_______________        _________________     $_______________

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy       Annuity issuer name   Annuity account     Annuity account     Current value of
                                        No.                                          type                No.                 debtor’s interest
73.1.     ______________________ _______________ _________________                   _______________ _______________ $_______________

74.       Causes of action against third parties (whether or not a lawsuit
          has been filed)
                                                           Nature of claim                             Amount requested      Current value of
                                                                                                                             debtor’s interest
74.1.     __________________________________               __________________________________          $_______________      $_______________

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                           Nature of claim                             Amount requested      Current value of
                                                                                                                             debtor’s interest
75.1.     __________________________________               __________________________________          $_______________      $_______________

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________                            $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     _______________________________________________________________________________________                            $_______________

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                                          $0.00

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 8 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                                       Entered 05/30/19 22:32:58                     Page 21 of 63
Debtor    Riverstone Memory Care, LLC                                                                                            Case number (if known) 19-31493



 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                             $64,306.93
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                          $8,054.00


82.   Accounts receivable. Copy line 12, Part 3.                                            $137,060.95


83.   Investments. Copy line 17, Part 4.                                                        $0.00


84.   Inventory. Copy line 23, Part 5.                                                        $1,000.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                         $18,600.00
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                          UNDETERMINED



88.   Real property. Copy line 56, Part 9. ...................................................................... →          $4,429,870.00

89.   Intangibles and intellectual property. Copy line 66, Part 10.                          UNKNOWN


90.   All other assets. Copy line 78, Part 11.                                     +            $0.00



91.   Total. Add lines 80 through 90 for each column. ..........91a.                        $229,021.88           + 91b.     $4,429,870.00




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................      $4,658,891.88




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                  Page 9 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                                Entered 05/30/19 22:32:58              Page 22 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor’s property?
       ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
       form.
       þ Yes. Fill in all of the information below.

 Part 1:       List Creditors Who Have Secured Claims

2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
       creditor separately for each claim.


                                                                                                              Column A         Column B
                                                                                                              Amount of        Value of
                                                                                                              Claim            collateral that
                                                                                                              Do not deduct    supports this
                                                                                                              the value of     claim
                                                                                                              collateral.


2.1.     Creditor's name and address                          Describe debtor’s property that is subject
                                                              to a lien

         FIRST NATIONAL BANK                                  REAL PROPERTY AT 20313 SOUTH                    $5,972,638.56    $4,429,870.00
         1540 E. SOUTHLAKE BLVD                               UNIVERSITY BLVD, MISSOURI CITY TX,
         SOUTHLAKE TX 76092                                   77459
         Creditor’s email address, if known                   Describe the lien
         _____________________________________                MORTGAGE
         Date debt was incurred: 3/16/10                      Is the creditor an insider or related party?
         Last 4 digits of account number:                     þ No
         Do multiple creditors have an interest in the        ¨ Yes
         same property?
                                                              Is anyone else liable on this claim?
         þ No                                                 ¨ No
         ¨ Yes. Have you already specified the                þ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                              (Official Form 206H).
               ¨ No. Specify each creditor, including         As of the petition filing date, the claim is:
               this creditor, and its relative priority.      Check all that apply.
               _________________________________
               _________________________________              ¨ Contingent
               ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
               specified on lines: ______
                                                              ¨ Disputed

Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                      Page 1 of 2
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                   Entered 05/30/19 22:32:58               Page 23 of 63
Debtor     Riverstone Memory Care, LLC                                                                  Case number (if known) 19-31493




       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                        $5,972,638.56
       from the Additional Page, if any.




 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
         Name and address                                                                    On which line in       Last 4 digits of
                                                                                             Part 1 did you enter   account number
                                                                                             the related            for this entity
                                                                                             creditor?

3.1.     QUILLING SELANDER LOWNDS WINSLETT AND MOSER PC                                      Line 2.1               _______________
         CHARLES BAUM
         2001 BRYAN ST
         STE 1800
         DALLAS TX 75201




Official Form 206D                 Schedule D: Creditors Who Have Claims Secured by Property                                Page 2 of 2
        Case 19-31493-sgj11 Doc 15 Filed 05/30/19                            Entered 05/30/19 22:32:58                 Page 24 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.



 Part 1:    List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the
        debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $74,190.10              $65,654.96
        CARRIE SURRATT, PCC, CTOP
        FORT BEND COUNTY TAX ASSESSOR /               ¨ Contingent
        COLLECTOR
        1317 EUGENE HEIMANN CIRCLE                    ¨ Unliquidated                                                         Nonpriority amount
        RICHMOND TX 77469                             ¨ Disputed                                                             $8,535.14

        Date or dates debt was incurred               Basis for the claim:
        12/31/18                                      REAL PROPERTY TAX

        Last 4 digits of account                      Is the claim subject to offset?
        number: 4907
                                                      þ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (8)        ¨ Yes

2.2.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $1,773.26               $1,321.50
        CARRIE SURRATT, PCC, CTOP
        FORT BEND COUNTY TAX ASSESSOR /               ¨ Contingent
        COLLECTOR
        1317 EUGENE HEIMANN CIRCLE                    ¨ Unliquidated                                                         Nonpriority amount
        RICHMOND TX 77469                             ¨ Disputed                                                             $451.76

        Date or dates debt was incurred               Basis for the claim:
        12/31/18                                      PERSONAL PROPERTY TAX

        Last 4 digits of account                      Is the claim subject to offset?
        number: 9907
                                                      þ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (8)        ¨ Yes
Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 1 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                         Entered 05/30/19 22:32:58               Page 25 of 63
Debtor    Riverstone Memory Care, LLC                                                                         Case number (if known) 19-31493




2.3.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $300.00                $300.00
         DELAWARE SECRETARY OF STATE
         P.O. BOX 5509                              ¨ Contingent
         BINGHAMTON NY 13902-5509
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $0.00

         Date or dates debt was incurred            Basis for the claim:
         3/1/2018                                   FRANCHISE TAX

         Last 4 digits of account                   Is the claim subject to offset?
         number: 3795
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)     ¨ Yes

2.4.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $12,983.38             $11,489.72
         FORT BEND COUNTY MUD #115
         ESTHER BUENTELLO FLORES, RTA               ¨ Contingent
         12841 CAPRICORN ST
         STRAFFORD TX 77477                         ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $1,493.66

         Date or dates debt was incurred            Basis for the claim:
         12/31/18                                   REAL PROPERTY TAX

         Last 4 digits of account                   Is the claim subject to offset?
         number: 4907
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)     ¨ Yes

2.5.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $313.48                $231.26
         FORT BEND COUNTY MUD #115
         ESTHER BUENTELLO FLORES, RTA               ¨ Contingent
         12841 CAPRICORN ST
         STRAFFORD TX 77477                         ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $82.22

         Date or dates debt was incurred            Basis for the claim:
         12/31/18                                   PERSONAL PROPERTY TAX

         Last 4 digits of account                   Is the claim subject to offset?
         number: 9907
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 26 of 63
Debtor     Riverstone Memory Care, LLC                                                                     Case number (if known) 19-31493



 Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

3.       List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
         with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ALERE TOXICOLOGY                                                                                  $197.73
         BOX 536506                                        ¨ Contingent
         PITTSBURGH PA 15253-5907
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         1/4/2019                                          VENDOR
         Last 4 digits of account number: 00-LASALLE       Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.2.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ALL OUT GRAPHICS LLC                                                                              $65.90
         702 ELM STREET                                    ¨ Contingent
         WALLER TX 77484
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         2/28/2019                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.3.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BAILEE PENNYWELL                                                                                  $26.52
         18602 CLAY ROAD PMB #28                           ¨ Contingent
         HOUSTON TX 77084
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         7/23/2018                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 3 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 27 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.4.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CAROLINA NUTRITION CONSULTANTS INC.                                                               $1,125.00
         407 W MAIN STREET                                 ¨ Contingent
         LEXINGTON SC 29072
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 9411             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.5.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CINTAS CORPORATION                                                                                $614.57
         PO BOX 631025                                     ¨ Contingent
         CINCINNATI OH 45263-1025
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 7722             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.6.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CLIFTONLARSONALLEN LLP                                                                            $7,400.00
         P.O. BOX 679334                                   ¨ Contingent
         DALLAS TX 75267-9334
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         3/31/2019                                         ACCOUNTING SERVICES
         Last 4 digits of account number: 882              Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 4 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 28 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.7.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COINMACH CORPORATION                                                                              $3,637.20
         P.O. BOX 27288                                    ¨ Contingent
         NEW YORK NY 10087-7288
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LAUNDRY LEASE EQUIPMENT
         Last 4 digits of account number: 2215             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.8.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CREATIVE FORECASTING, INC.                                                                        $60.00
         P.O. BOX 7789                                     ¨ Contingent
         COLORADO SPRINGS CO 80933-7789
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         7/11/2018                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.9.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRETROL PROTECTION SYSTEMS                                                                       $10,522.37
         400 GARDEN OAKS BLVD                              ¨ Contingent
         HOUSTON TX 77018
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 3097             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 5 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 29 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.10.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRST NATIONAL BANK TOWNE SQUARE                                                                  UNDETERMINED
         MICHAEL BROOM                                     þ Contingent
         8809 BELLECHASE ROAD
         GRANBURY TX 76049                                 þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         UNKNOWN                                           PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.11.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JUAN ESCAMILLA                                                                                    $18,744.14
         DBA ESCAMILLA COMPANY                             ¨ Contingent
         15420 WEST HARDY ROAD
         HOUSTON TX 77060                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MAINTENANCE
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.12.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KIRBY RESTAURANT & SUPPLY                                                                         $7,444.97
         809 SOUTH EASTMAN ROAD                            ¨ Contingent
         LONGVIEW TX 75602
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 261              Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 6 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 30 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.13.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LAND CRAFTERS LTD                                                                                 $2,110.87
         PO BOX 241                                        ¨ Contingent
         CYPRESS TX 77410-0241
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.14.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LIQUID WASTE SOLUTIONS                                                                            $1,071.80
         650 W BOUGH LN. STE.150-204                       ¨ Contingent
         HOUSTON TX 77024-4099
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.15.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MEDLINE INDUSTRIES, INC.                                                                          $825.63
         DEPT. 1080                                        ¨ Contingent
         P.O. BOX 121080
         DALLAS TX 75312-1080                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 1022             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 7 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 31 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.16.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MELVIN JR & LAURA WARREN                                                                          $362,911.17
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         06/2017 TO 07/2017                                LOAN
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.17.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OMNICARE INC.                                                                                     $1,949.23
         DEPT 781668                                       ¨ Contingent
         P.O.BOX 78000
         DETROIT MI 48278-1668                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 3018             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.18.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         POWERSECURE SERVICE, INC.                                                                         $13,620.34
         377 MAITLAND AVENUE                               ¨ Contingent
         SUITE 1010
         ALTAMONTE SPRINGS FL 32701                        ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 8 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 32 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.19.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         REALPAGE INC.                                                                                     $128.80
         PO BOX 11407                                      ¨ Contingent
         BIRMINGHAM AL 35246-5575
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 0063             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.20.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RESIDENT ID RIV - 1122                                                                            $3,077.42
         Address Intentionally Omitted                     ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         3/13/2019                                         RESIDENT REFUND
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.21.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RIVERSTONE COMMERCIAL POA                                                                         $18,476.25
         18353 UNIVERSITY BLVD                             ¨ Contingent
         SUGAR LAND TX 77479
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           COMMUNITY PROPERTY OWNER'S
                                                           ASSOCIATION DUES
         Last 4 digits of account number: 2501
                                                           Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 9 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 33 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.22.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SENIORVIEW TECHNOLOGIES LLC                                                                       $640.79
         6505 W.PARK BLVD - SUITE 306-324                  ¨ Contingent
         PLANO TX 75093
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         12/18/2018                                        VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.23.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SHERWIN WILLIAMS                                                                                  $386.47
         PO BOX 840943                                     ¨ Contingent
         DALLAS TX 75284-0943
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 7364             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.24.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SIENNA SAFE & SECURE LLC                                                                          $178.50
         7115 FALL CREEK LANE                              ¨ Contingent
         MISSOURI CITY TX 77459
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 3401             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 10 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 34 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.25.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SILVERADO INTERESTS HOLDINGS, LLC                                                                 $1,700,000.00
         8235 DOUGLAS AVENUE                               ¨ Contingent
         SUITE 350
         DALLAS TX 75225                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         09/2016 - 12/2016                                 NOTES PAYABLE
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.26.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SIMPSON AC & HEATING, LLC                                                                         $16,480.00
         2626 SOUTH LOOP WEST STE 150                      ¨ Contingent
         HOUSTON TX 77054
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.27.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STERICYCLE, INC.                                                                                  $948.14
         PO BOX 6575                                       ¨ Contingent
         CAROL STREAM IL 60197-6575
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 5610             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 11 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 35 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.28.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TD INDUSTRIES INC                                                                                 $487.94
         13850 DIPLOMAT DRIVE                              ¨ Contingent
         DALLAS TX 75234
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         2/19/2019                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.29.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC.                                                                           $1,468,305.82
         545 E. JOHN CARPENTER FWY., STE. 500              ¨ Contingent
         IRVING TX 75062
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY GENERAL PARTNER
                                                           LOANS
         Last 4 digits of account number: NONE
                                                           Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.30.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC.                                                                           $54,879.26
         545 E. JOHN CARPENTER FWY., STE. 500              ¨ Contingent
         IRVING TX 75062
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY REIMBURSABLE
                                                           VENDOR EXPENSES
         Last 4 digits of account number: 2669
                                                           Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 12 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 36 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.31.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. D/B/A AUTUMN                                                              $8,748.26
         LEAVES FOR THE BENEFIT OF                         ¨ Contingent
         BRIGHTVIEW LANDSCAPE SERVICES
         PO BOX 31001-2463                                 ¨ Unliquidated
         PASADENA CA 91110-2463                            ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 4916             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.32.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. D/B/A AUTUMN                                                              $120.00
         LEAVES SENIOR LIVING FOR THE BENEFIT OF           ¨ Contingent
         ACTIVITYCONNECTION.COM, LLC
         818 SW THIRD AVE #222                             ¨ Unliquidated
         PORTLAND OR 97204                                 ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         11/8/2018                                         VENDOR
         Last 4 digits of account number: 5418             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.33.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. D/B/A CONSTANT                                                            $45.28
         CARE MANAGEMENT COMPANY FOR THE                   ¨ Contingent
         BENEFIT OF
         IRON MOUNTAIN                                     ¨ Unliquidated
         P.O. BOX 915004
         DALLAS TX 75391
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         3/31/2019                                         VENDOR
         Last 4 digits of account number: 9519             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 13 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 37 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.34.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. D/B/A CONSTANT                                                            $3,806.58
         CARE MANAGEMENT COMPANY FOR THE                   ¨ Contingent
         BENEFIT OF
         YARDI SYSTEMS                                     ¨ Unliquidated
         P.O. BOX 82572
         GOLETA CA 93118-2572
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           SOFTWARE SUBSCRIPTION
         Last 4 digits of account number: 1766             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.35.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $6,300.00
         OF                                                ¨ Contingent
         A PLACE FOR MOM, INC.
         PO BOX 913241                                     ¨ Unliquidated
         DENVER CO 80291-3241                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           REFERRAL FEES
         Last 4 digits of account number: 5002             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.36.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $1,321.05
         OF                                                ¨ Contingent
         ASCENTIUM CAPITAL LLC
         P.O.BOX 301593                                    ¨ Unliquidated
         DALLAS TX 75303-1593                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           COPIER LEASE/SUPPLIES
         Last 4 digits of account number: 9123             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 14 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 38 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.37.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $10,971.27
         OF                                                ¨ Contingent
         CFP FIRE PROTECTION
         153 TECHNOLOGY DR., STE 200                       ¨ Unliquidated
         IRVINE CA 92618                                   ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 432              Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.38.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $4,916.80
         OF                                                ¨ Contingent
         DIRECT SUPPLY, INC.
         BOX 88201                                         ¨ Unliquidated
         MILWAUKEE WI 53288-0201                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 524              Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.39.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $73.30
         OF                                                ¨ Contingent
         FEDEX
         P.O. BOX 660481                                   ¨ Unliquidated
         DALLAS TX 75266-0481                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 8308             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 15 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 39 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.40.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $4,498.50
         OF                                                ¨ Contingent
         HD SUPPLY
         PO BOX 509058                                     ¨ Unliquidated
         SAN DIEGO CA 92150-9058                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 3689             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.41.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $74.50
         OF                                                ¨ Contingent
         HUNTON ANDREWS KURTH, LLP
         P.O. BOX 301276                                   ¨ Unliquidated
         DALLAS TX 75303-1276                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         4/18/2019                                         LEGAL FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.42.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $2,938.68
         OF                                                ¨ Contingent
         ILLUSTRATUS
         8455 LENEXA DRIVE                                 ¨ Unliquidated
         LENEXA KS 66214                                   ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 891              Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 16 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 40 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.43.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $167.84
         OF                                                ¨ Contingent
         IPROMOTEU
         DEPT 2419                                         ¨ Unliquidated
         PO BOX 122419
         DALLAS TX 75312-2419
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         8/27/2018                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.44.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $1,748.24
         OF                                                ¨ Contingent
         LIGHTING MAINTENANCE SERVICES INC
         P.O. BOX 428                                      ¨ Unliquidated
         CYPRESS TX 77410                                  ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         6/28/2018                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.45.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $6,805.73
         OF                                                ¨ Contingent
         MCKESSON CORPORATION
         P.O. BOX 204786                                   ¨ Unliquidated
         DALLAS TX 75320-4786                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 452              Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 17 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 41 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.46.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $65.00
         OF                                                ¨ Contingent
         NAAP
         3604 WILDON STREET                                ¨ Unliquidated
         EAU CLAIRE WI 54703                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         11/20/2018                                        MEMBERSHIP DUES
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.47.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $3,901.56
         OF                                                ¨ Contingent
         ON SHIFT, INC.
         PO BOX 207856                                     ¨ Unliquidated
         DALLAS TX 75320-7856                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 1209             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.48.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $1,040.97
         OF                                                ¨ Contingent
         ONEDAY
         4514 COLE AVENUE, SUITE 740                       ¨ Unliquidated
         DALLAS TX 75201                                   ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 18 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 42 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.49.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $198.71
         OF                                                ¨ Contingent
         PARTS TOWN LLC
         27787 NETWORK PLACE                               ¨ Unliquidated
         CHICAGO IL 60673-1277                             ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.50.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $188.79
         OF                                                ¨ Contingent
         PROGRESSIVE BUSINESS PUBLICATIONS
         P.O. BOX 3014                                     ¨ Unliquidated
         MALVERN PA 19355-9790                             ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         9/19/2018                                         VENDOR
         Last 4 digits of account number: 2975             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.51.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $2,139.04
         OF                                                ¨ Contingent
         RENTOKIL STERITECH
         PO BOX 13848                                      ¨ Unliquidated
         READING PA 19612                                  ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 3500             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 19 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 43 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.52.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $4,500.00
         OF                                                ¨ Contingent
         RYAN, LLC
         PO BOX 848351                                     ¨ Unliquidated
         DALLAS TX 75284-8351                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         11/15/2018                                        PROFESSIONAL SERVICES
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.53.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $1,227.10
         OF                                                ¨ Contingent
         STAPLES BUSINESS ADVANTAGE
         PO BOX 660409                                     ¨ Unliquidated
         DALLAS TX 75266-0409                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: 3617             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.54.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $3,182.51
         OF                                                ¨ Contingent
         STERLING TALENT SOLUTIONS
         NEWARK POST OFFICE                                ¨ Unliquidated
         PO BOX 36482
         NEWARK NJ 07193-6482
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 20 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 44 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.55.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $5,813.38
         OF                                                ¨ Contingent
         US FOODS
         3682 COLLECTIONS CTR DR                           ¨ Unliquidated
         CHICAGO IL 60693                                  ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         4/30/2019                                         FOOD VENDOR
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.56.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $347.05
         OF                                                ¨ Contingent
         VERIZON WIRELESS
         PO BOX 660108                                     ¨ Unliquidated
         DALLAS TX 75266-0108                              ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         4/18/2019                                         VENDOR
         Last 4 digits of account number: 7714             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.57.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $92.72
         OF                                                ¨ Contingent
         VORROHEALTH
         PO BOX 1185                                       ¨ Unliquidated
         FARMINGTON UT 84025                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           HEALTH RECORDS
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 21 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 45 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.58.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $88.24
         OF                                                ¨ Contingent
         ZOHO CORPORATION
         PO BOX 894926                                     ¨ Unliquidated
         LOS ANGELES CA 90189-4926                         ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         9/5/2018                                          SOFTWARE HELP DESK
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.59.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE LASALLE GROUP, INC. FOR THE BENEFIT                                                           $5,255.89
         OF REACHLOCAL INC.                                ¨ Contingent
         ATTN: KELLY BARKER
         6111 PLANO PARKWAY, SUITE 1000                    ¨ Unliquidated
         PLANO TX 75093                                    ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.60.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TLG FAMILY MANAGEMENT                                                                             $115,279.32
         545 E. JOHN CARPENTER FRWY #500                   ¨ Contingent
         IRVING TX 75062
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY MANAGEMENT FEES
                                                           AND REIMBURSABLE VENDOR EXPENSES
         Last 4 digits of account number: NONE
                                                           Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 22 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                Page 46 of 63
Debtor    Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493




3.61.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TOTAL FIRE & SAFETY, INC.                                                                         $320.00
         7909 CARR STREET                                  ¨ Contingent
         DALLAS TX 75227
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.62.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VENTILATION RESTORATION                                                                           $750.00
         10934 W BELLFORT                                  ¨ Contingent
         HOUSTON TX 77099
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.63.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WASCO PRODUCTS, INC.                                                                              $4,243.40
         P.O. BOX 559                                      ¨ Contingent
         85 SPENCER DR., UNIT A
         WELLS ME 04090                                    ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         5/21/2018                                         VENDOR
         Last 4 digits of account number: NONE             Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 23 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                     Entered 05/30/19 22:32:58                 Page 47 of 63
Debtor     Riverstone Memory Care, LLC                                                                      Case number (if known) 19-31493



 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      HEDRICK KRING PLLC                                 Part 2 line 3.60                                        _____________________
      KATHARINE BATTAIA CLARK,ESQ
      1700 PACIFIC AVE.,STE 4650
      DALLAS TX 75201

      HEDRICK KRING PLLC                                 Part 2 line 3.34                                        _____________________
      KATHARINE BATTAIA CLARK,ESQ
      1700 PACIFIC AVE.,STE 4650
      DALLAS TX 75201

      JASON SANDERS                                      Part 2 line 3.10                                        _____________________
      SANDERS, COLLINS
      325 ST. PAUL, SUITE 3100
      DALLAS TX 75201

      LINEBARGER GOGGAN BLAIR & SAMPSON LLP              Part 1 line 2.1                                         _____________________
      JOHN P DILLMAN
      P O BOX 3064
      HOUSTON TX 77253-3064

      LINEBARGER GOGGAN BLAIR & SAMPSON LLP              Part 1 line 2.2                                         _____________________
      JOHN P DILLMAN
      P O BOX 3064
      HOUSTON TX 77253-3064

      LINEBARGER GOGGAN BLAIR & SAMPSON LLP              Part 1 line 2.4                                         _____________________
      JOHN P DILLMAN
      P O BOX 3064
      HOUSTON TX 77253-3064

      LINEBARGER GOGGAN BLAIR & SAMPSON LLP              Part 1 line 2.5                                         _____________________
      JOHN P DILLMAN
      P O BOX 3064
      HOUSTON TX 77253-3064

      PATRICIA NOLAN                                     Part 2 line 3.10                                        _____________________
      700 N. ST. PAUL STREET
      SUITE 1610
      DALLAS TX 75201

      WINSTEAD PC                                        Part 2 line 3.25                                        _____________________
      MIKE MASSAD;JASON ENRIGHT
      500 WINSTEAD BUILDING
      2728 N HARWOOD ST
      DALLAS TX 75201




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 24 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19               Entered 05/30/19 22:32:58          Page 48 of 63
Debtor     Riverstone Memory Care, LLC                                                         Case number (if known) 19-31493



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        $89,560.22


5b.   Total claims from Part 2                                                           5b.   +    $3,897,486.54


      Total of Parts 1 and 2                                                                        $3,987,046.76
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                           Page 25 of 25
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                           Entered 05/30/19 22:32:58                  Page 49 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.      List all contracts and unexpired leases                                                            State the name and mailing address
                                                                                                           for all other parties with whom the
                                                                                                           debtor has an executory contract or
                                                                                                           unexpired lease

2.1.    Title of contract                EQUIPMENT RENTAL AGREEMENT                                        COINMACH CORPORATION
                                                                                                           4240 BRONZE WAY
        State what the contract or       LAUNDRY EQUIPMENT                                                 DALLAS TX 75237
        lease is for

        Nature of debtor's interest      LAUNDRY EQUIPMENT

        State the term remaining         60 DAYS

        List the contract number of      _________________________________________________
        any government contract


2.2.    Title of contract                SERVICE AGREEMENT                                                 State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       REMOVAL OF COOKING OIL                                            debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      CONTRACT PARTY                                                    DARLING INTERNATIONAL INC
                                                                                                           GRIFFIN INDUSTRIES
        State the term remaining         UNKNOWN                                                           3701 SCHALKER STREET
                                                                                                           HOUSTON TX 77028
        List the contract number of      _________________________________________________
        any government contract


2.3.    Title of contract                SERVICE AGREEMENT                                                 State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       CABLE/PHONE/INTERNET                                              debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      CONTRACT PARTY                                                    EN-TOUCH SYSTEMS, INC.
                                                                                                           P.O. BOX 4343 DEPT 669
        State the term remaining         30 DAYS                                                           HOUSTON TX 77210-4343
        List the contract number of      _________________________________________________
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 50 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.4.     Title of contract             BACKFLOW TEST AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ANNUAL WATER BACKFLOW ENVIRONMENTAL TESTING         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      KALAN BACKFLOW SERVICE
                                                                                           2022 KENDOLPH DRIVE
         State the term remaining      AS NEEDED (1X ANNUAL)                               DENTON TX 76205
         List the contract number of   _________________________________________________
         any government contract


2.5.     Title of contract             LANDSCAPE MAINTENANCE SERVICE CONTRACT              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LANDSCAPING/MAINTENANCE                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LAND CRAFTERS, LTD
                                                                                           P.O. BOX 241
         State the term remaining      30 DAYS                                             CYPRESS TX 77410
         List the contract number of   _________________________________________________
         any government contract


2.6.     Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GREASE TRAP CLEANING                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      LIQUID WASTE SOLUTIONS
                                                                                           650 WEST BOUGH LANE
         State the term remaining      30 DAYS                                             SUITE 150-204
                                                                                           HOUSTON TX 77024
         List the contract number of   _________________________________________________
         any government contract


2.7.     Title of contract             PHARMACY PRODUCT AND SERVICES AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHARMACY PRODUCTS AND SERVICE                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      OMNICARE PHARMACY OF TEXAS
                                                                                           1, LP
         State the term remaining      8 MONTHS                                            D/B/A OMNICARE OF HOUSTON
                                                                                           10650 WEST AIRPORT BLVD
         List the contract number of   _________________________________________________   SUITE 150
         any government contract                                                           STAFFORD TX 77477


2.8.     Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1001
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 2 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 51 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.9.     Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1005
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.10.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1006
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.11.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1007
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.12.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1009
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.13.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1010
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 3 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 52 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.14.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1012
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.15.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1020
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.16.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1024
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.17.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1029
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.18.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1033
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 4 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 53 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.19.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1036
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.20.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1041
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.21.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1051
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.22.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1053
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.23.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1068
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 5 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 54 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.24.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1069
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.25.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1084
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.26.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1085
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.27.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1090
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.28.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1091
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 6 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 55 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.29.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1095
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.30.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1097
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.31.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1101
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.32.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1106
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.33.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1118
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 7 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58           Page 56 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.34.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1120
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.35.    Title of contract             RESIDENT AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEMORY CARE/RENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PROVIDER                                            RESIDENT ID RIV - 1121
                                                                                           Address Intentionally Omitted
         State the term remaining      30 DAYS

         List the contract number of   _________________________________________________
         any government contract


2.36.    Title of contract             PEST PREVENTION SERVICE AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PEST PREVENTION                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      STERITECH GROUP, INC.
                                                                                           P.O. BOX 472127
         State the term remaining      1 MONTH                                             CHARLOTTE NC 28247
         List the contract number of   _________________________________________________
         any government contract


2.37.    Title of contract             MANAGEMENT SERVICES AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MANAGEMENT SERVICES                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      TLG FAMILY MANAGEMENT
                                                                                           545 E. JOHN CARPENTER FRWY
         State the term remaining      _________________________________________________   #500
                                                                                           IRVING TX 75062
         List the contract number of   _________________________________________________
         any government contract


2.38.    Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    WASTE MANAGEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      WASTE MANAGEMENT USA
                                                                                           1901 AFTON STREET
         State the term remaining      90 DAYS                                             HOUSTON TX 77055
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                                Page 8 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                 Entered 05/30/19 22:32:58          Page 57 of 63
Debtor    Riverstone Memory Care, LLC                                                            Case number (if known) 19-31493

2.39.    Title of contract             PLANNED MAINTENANCE AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MAINTENANCE AND TESTING ON EMERGENCY POWER          debtor has an executory contract or
         lease is for                  SYSTEM                                              unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      WAUKESHA-PEARCE INDUSTRIES,
                                                                                           LLC
         State the term remaining      30 DAYS                                             P.O. BOX 35068
                                                                                           12320 S MAIN STREET
         List the contract number of   _________________________________________________   HOUSTON TX 77235
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 9 of 9
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19                          Entered 05/30/19 22:32:58                  Page 58 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   BARRINGTON MEMORY                  545 E. JOHN CARPENTER FREEWAY             SILVERADO INTEREST                 ¨D
       CARE, LLC                          SUITE 500                                 HOLDINGS, LLC
                                          IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G
2.2.   CINCO RANCH MEMORY                 545 E. JOHN CARPENTER FREEWAY             SILVERADO INTEREST                 ¨D
       CARE, LLC                          SUITE 500                                 HOLDINGS, LLC
                                          IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G
2.3.   CYPRESWOOD MEMORY                  545 E. JOHN CARPENTER FREEWAY             SILVERADO INTEREST                 ¨D
       CARE, LLC                          SUITE 500                                 HOLDINGS, LLC
                                          IRVING TX 75062                                                              þ E/F
                                                                                                                       ¨G
2.4.   HUNTON ANDREWS KURTH,              545 E. JOHN CARPENTER FRWY                HUNTON ANDREWS KURTH,              ¨D
       LLP                                SUITE 500                                 LLP
                                          IRVING TX 75062                                                              þ E/F
       THE LASALLE GROUP, INC
                                                                                                                       ¨G
2.5.   LASALLE RIVERSTONE                 545 E. JOHN CARPENTER FREEWAY             FIRST NATIONAL BANK                þD
       MANAGEMENT, LLC                    SUITE 500
                                          IRVING TX 75062                                                              ¨ E/F
                                                                                                                       ¨G
2.6.   MELVIN W WARREN JR                 125 W ROMANA ST STE 215                   FIRST NATIONAL BANK                þD
                                          PENSACOLA FL 32502
                                                                                                                       ¨ E/F
                                                                                                                       ¨G

Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 5
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19             Entered 05/30/19 22:32:58         Page 59 of 63
Debtor   Riverstone Memory Care, LLC                                                        Case number (if known) 19-31493

       Column 1: Codebtor                                            Column 2: Creditor

       Name                      Mailing address                     Name                        Check all schedules that
                                                                                                 apply:

2.7.   MELVIN W WARREN JR        125 W ROMANA ST STE 215             SILVERADO INTEREST          ¨D
                                 PENSACOLA FL 32502                  HOLDINGS, LLC
                                                                                                 þ E/F
                                                                                                 ¨G
2.8.   MELVIN W WARREN JR        125 W ROMANA ST STE 215             SILVERADO INTEREST          ¨D
                                 PENSACOLA FL 32502                  HOLDINGS, LLC
                                                                                                 þ E/F
                                                                                                 ¨G
2.9.   PEARLAND MEMORY CARE,     545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST          ¨D
       LLC                       SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.10. STOCKBRIDGE MEMORY         545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST          ¨D
      CARE, LLC                  SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.11. SUGARLOAF MEMORY CARE,     545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST          ¨D
      LLC                        SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.12. THE LASALLE GROUP, INC     545 E. JOHN CARPENTER FREEWAY       FIRST NATIONAL BANK         þD
                                 SUITE 500
                                 IRVING TX 75062                                                 ¨ E/F
                                                                                                 ¨G
2.13. THE LASALLE GROUP, INC     545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST          ¨D
                                 SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.14. THE LASALLE GROUP, INC     545 E. JOHN CARPENTER FREEWAY       OMNICARE INC.               ¨D
                                 SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.15. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       BRIGHTVIEW LANDSCAPE        ¨D
      D/B/A AUTUMN LEAVES FOR    SUITE 500                           SERVICES
      THE BENEFIT OF             IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.16. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       ACTIVITYCONNECTION.COM      ¨D
      D/B/A AUTUMN LEAVES        SUITE 500                           LLC
      SENIOR LIVING FOR THE      IRVING TX 75062                                                 þ E/F
      BENEFIT OF                                                                                 ¨G
2.17. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       IRON MOUNTAIN               ¨D
      D/B/A CONSTANT CARE        SUITE 500
      MANAGEMENT COMPANY         IRVING TX 75062                                                 þ E/F
      FOR THE BENEFIT OF                                                                         ¨G
Official Form 206H                                 Schedule H: Codebtors                                         Page 2 of 5
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19             Entered 05/30/19 22:32:58          Page 60 of 63
Debtor   Riverstone Memory Care, LLC                                                         Case number (if known) 19-31493

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                         Check all schedules that
                                                                                                  apply:


2.18. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       REACHLOCAL INC.              ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.19. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       PROGRESSIVE BUSINESS         ¨D
      FOR THE BENEFIT OF         SUITE 500                           PUBLICATIONS
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.20. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       A PLACE FOR MOM, INC.        ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.21. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       ASCENTIUM CAPITAL LLC        ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.22. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       CFP FIRE PROTECTION          ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.23. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       DIRECT SUPPLY, INC.          ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.24. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       FEDEX                        ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.25. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       HD SUPPLY                    ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.26. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       ILLUSTRATUS                  ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G
2.27. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       IPROMOTEU                    ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                  þ E/F
                                                                                                  ¨G




Official Form 206H                                 Schedule H: Codebtors                                          Page 3 of 5
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19             Entered 05/30/19 22:32:58         Page 61 of 63
Debtor   Riverstone Memory Care, LLC                                                        Case number (if known) 19-31493

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                        Check all schedules that
                                                                                                 apply:

2.28. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       LIGHTING MAINTENANCE        ¨D
      FOR THE BENEFIT OF         SUITE 500                           SERVICES INC
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.29. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       MCKESSON CORPORATION        ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.30. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       NAAP                        ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.31. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       ONEDAY                      ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.32. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       ON SHIFT, INC.              ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.33. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       PARTS TOWN LLC              ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.34. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       RYAN, LLC                   ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.35. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       STAPLES BUSINESS            ¨D
      FOR THE BENEFIT OF         SUITE 500                           ADVANTAGE
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.36. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       STERLING TALENT             ¨D
      FOR THE BENEFIT OF         SUITE 500                           SOLUTIONS
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.37. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       RENTOKIL STERITECH          ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
2.38. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       VERIZON WIRELESS            ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                                 þ E/F
                                                                                                 ¨G
Official Form 206H                                 Schedule H: Codebtors                                         Page 4 of 5
         Case 19-31493-sgj11 Doc 15 Filed 05/30/19             Entered 05/30/19 22:32:58       Page 62 of 63
Debtor   Riverstone Memory Care, LLC                                                      Case number (if known) 19-31493

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                      Check all schedules that
                                                                                               apply:


2.39. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       VORROHEALTH               ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.40. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       WESTFIELD BANK FSB        ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.41. THE LASALLE GROUP, INC.    545 E. JOHN CARPENTER FREEWAY       ZOHO CORPORATION          ¨D
      FOR THE BENEFIT OF         SUITE 500
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.42. TLG MANAGEMENT, LLC FOR    545 E. JOHN CARPENTER FREEWAY       YARDI SYSTEMS             ¨D
      THE BENEFIT OT             SUITE 500
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.43. US FOODS                   545 E. JOHN CARPENTER FRWY          US FOODS                  ¨D
                                 SUITE 500
      THE LASALLE GROUP, INC     IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.44. WEST HOUSTON MEMORY        545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST        ¨D
      CARE, LLC                  SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.45. WESTOVER HILLS MEMORY      545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST        ¨D
      CARE, LLC                  SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G
2.46. WHEELING MEMORY CARE,      545 E. JOHN CARPENTER FREEWAY       SILVERADO INTEREST        ¨D
      LLC                        SUITE 500                           HOLDINGS, LLC
                                 IRVING TX 75062                                               þ E/F
                                                                                               ¨G




Official Form 206H                                 Schedule H: Codebtors                                       Page 5 of 5
        Case 19-31493-sgj11 Doc 15 Filed 05/30/19                                     Entered 05/30/19 22:32:58             Page 63 of 63


Fill in this information to identify the case:

Debtor name: Riverstone Memory Care, LLC
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31493



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      5/30/2019
                        MM/DD/YYYY                                û        /s/ Karen Nicolaou
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Karen Nicolaou
                                                                      Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                    Page 1 of 1
